In an action for separation on the ground of cruelty, the parties consented that the plaintiff’s motion for temporary alimony and counsel fee be referred to the trial court. After trial the court granted judgment for plaintff and awarded sixty dollars a week alimony, and also entered an order granting temporary alimony of thirty-five dollars a week and awarding $1,000 counsel fee. Judgment modified by reducing the alimony to fifty dollars a week, and, as so modified, unanimously affirmed, without costs. Order modified by reducing the counsel fee from $1,000 to $750, and, so as modified, unanimously affirmed, without costs. In our opinion the permanent alimony and counsel fee awarded were excessive. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.